Citation Nr: 0508283	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran, R.A., and H.V.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1968.  He served in Korea from January 1967 to January 1968, 
and in Vietnam from September 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reopened and denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in March 2001.

In a July 2001 decision, the Board reopened the veteran's 
claim of entitlement to service connection for PTSD on the 
basis of new and material evidence and remanded the case for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service personnel records reflect that he 
served in Vietnam from September 1968 to December 1968, and 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His military 
occupational specialty was airplane repairman.  He was 
assigned to the 221st Aviation Company (221st Avn Co).  As it 
is not shown that the veteran engaged in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service, and such a stressor must be established 
by official service records or other credible supporting 
evidence.  Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The file shows that the veteran has made allegations of 
service stressors, including seeing wounded while 
hospitalized at the 29th Evac Hospital at Lon Binh in October 
1968.  

In November 2002, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) forwarded a 1968 unit history 
submitted by the 221st Avn Co.  The Board notes that while 
the USASCURR indicated that available casualty files did not 
list the veteran as "ill, injured or wounded," morning 
reports could be used to verify daily personnel actions such 
as wounded or killed in action.  USASCURR indicated that 
these records could be obtained from the National Personnel 
Records Center (NPRC).  The Board notes that no attempt has 
been made to obtain morning reports from the NPRC.  The 
veteran's representative has requested that such records be 
obtained.  See Informal Hearing Presentation, dated March 7, 
2005.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should submit copies of the 
veteran's DA 20 to the NPRC, and request 
copies of morning reports for the 
veteran's Vietnam unit (the 221st Avn Co) 
from September 1968 to December 1968.  
All records obtained should be associated 
with the claims file.  If the records 
cannot be obtained, the reason therefore 
should be properly noted in the file.  

2.  Thereafter, VBA should readjudicate 
the veteran's claim for service 
connection.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




